           Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 1 of 36




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

LAWANDA HEWITT,

       Plaintiff,

v.                                                             CASE NO. 1:18cv14-CR

MATTHEW WHITAKER, 1
et al.,

     Defendants.
_________________________________/

                                             ORDER 2

       Plaintiff, a Deputy United States Marshal, filed this Title VII employment

discrimination suit pro se against the Attorney General of the United States

(“Attorney General”), United States Marshal Charles Andrews, and Supervisory

Deputy United States Marshal Ed Eversman, alleging disparate treatment and a

hostile work environment based on her sex. See 42 U.S.C. § 2000e-16(c). 3 Pending


       1
          Jefferson B. Sessions III, the former United States Attorney General, was originally
named as a defendant but has since resigned his position. Therefore, the Court substitutes the name
of the current Acting Attorney General, Matthew Whitaker, pursuant to Fed. R. Civ. P. 25(d). The
Clerk is directed to update the docket accordingly.
       2
          The undersigned, a district judge in the Northern District of Florida, has been specially
assigned to this case and designated by the Chief Judge of the Eleventh Circuit to perform all of
the duties of a district judge in the United States District Court for the Southern District of Alabama
as necessary to decide this case. ECF No. 6.
       3
         Section 2000e-16(c) prohibits discriminatory practices by a federal government employer
and permits a federal employee to bring a civil action for redress of grievances within 90 days after
the final agency decision. Plaintiff filed a formal charge of sex discrimination and harassment
under the Department of Justice’s equal employment opportunity regulations on July 20, 2015,
           Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 2 of 36



                                                                                     Page 2 of 36

is Defendants’ Motion to Dismiss the Complaint for failure to state a claim and for

failure to exhaust administrative remedies, ECF No. 14. Because evidence outside

the Complaint was attached to the motion to dismiss, the Court gave notice that the

summary judgment procedures of Rule 56 would apply. See S.D. Ala. Loc. R. 56.

Plaintiff was given additional time to respond, and, like Defendants, Plaintiff also

submitted evidence outside the pleadings.4 Now, having fully reviewed the matter

and viewing the record and reasonable inferences in the light most favorable to

Hewitt, the Court finds that the motion is due to be granted.

I.     Background

       Plaintiff Lawanda Hewitt is presently employed as a Deputy United States

Marshal for the United States Marshals Service, assigned to the Southern District of

Alabama’s Mobile office. At the time of the events alleged, she was the only woman

deputy in the Mobile office. She complains she suffered sex discrimination and a

hostile work environment based on actions taken by the warrants supervisor,

Supervisory Deputy United States Marshal Ed Eversman. Hewitt filed an informal


and received a final decision and right to sue letter, dated October 18, 2017. Hewitt timely filed
suit within 90 days.
       4
         The evidence consists of Hewitt’s informal and formal grievance with the United States
Marshal’s Service, the agency’s Equal Employment Opportunity investigation report and final
decision, affidavits, email correspondence, and Hewitt’s written responses to the informal
grievance decision and EEO report of investigation.

CASE NO. 1:18cv14-CR
            Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 3 of 36



                                                                                      Page 3 of 36

agency grievance with the United States Marshal’s Service on May 12, 2015, and a

formal grievance with the its Human Resources Division on May 24, 2015. On June

11, 2015, she requested counseling pursuant to the agency’s equal employment

opportunity (“EEO”) complaint process, and she filed a formal EEO complaint on

July 20, 2015, with the United States Marshals Service’s Office of Equal

Employment Opportunity. The Marshals Service’s EEO office commenced an

investigation into the following instances of alleged discrimination by Eversman:

(1) a communication on April 30, 2015, criticizing the timeliness of Hewitt’s actions

on a warrant; (2) a job performance evaluation on June 16, 2015; and (3) other

allegedly harassing conduct, such as singling out Hewitt by scolding, belittling, and

humiliating her in front of co-workers.

        Hewitt’s EEO claim was denied, and she timely filed this suit, seeking

compensatory and equitable relief. 5 In her Complaint, Hewitt alleges the following

instances of alleged discrimination and harassment, occurring from 2011 through

2015.




        5
          Specifically, Hewitt requested equitable relief “to eliminate the effects of Defendants’
past and present discrimination,” “to prevent such discrimination from continuing to adversely
affect her life and career,” and to restructure “the assignment selection procedures, training, and
other terms and conditions of employment.”

CASE NO. 1:18cv14-CR
           Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 4 of 36



                                                                                Page 4 of 36

               1.    Fall 2011 Training at the Range

       The first major incident alleged by Hewitt occurred in the fall of 2011, when

she and other deputies were attending training at the firing range, and Eversman was

conducting CPR training as well. Eversman advised the deputies by email that the

lunch break during the training would be limited to 30 minutes, so they should bring

their lunch.6 Hewitt made arrangements for herself and three other deputies to have

lunch at her sister’s house, which was 200 yards from the range, and they returned

within 20 minutes. Eversman singled out Hewitt for leaving during the break and

scolded her for disobeying his orders.            He called Hewitt defiant, verbally

reprimanded her with an angry tone for ten minutes, and belittled her in front of a

co-worker, causing her to cry. She alleges that none of the other deputies were

reprimanded. When Hewitt complained to her immediate supervisor, Supervisory

Deputy United States Marshal Dwayne Guida (now retired), he reviewed Everman’s

email instructions about the lunch break and expressed an opinion that Hewitt had

done nothing wrong. When the incident was brought to the attention of Chief Deputy

United States Marshal Marcia Lewis (now retired), she remarked that Eversman




       6
          Eversman disputes Hewitt’s characterization of the incident. He claims he told the
deputies they were not authorized to leave the range during lunch.

CASE NO. 1:18cv14-CR
        Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 5 of 36



                                                                          Page 5 of 36

cannot order people where to eat lunch and ensured that all deputies who had stayed

as instructed received 30 minutes of overtime pay.

             2.    Spring 2013 Missed Call

      Another incident occurred in the spring of 2013. Hewitt was off duty on a

weekend and noticed she had missed a call from the work answering service. She

immediately called her supervisor, Eversman, who screamed and yelled at her for

ten minutes on the phone and threatened to write her up for not calling back sooner.

Hewitt learned that Eversman did not speak with the same tone but had been calm

and polite when he reprimanded the male deputy who had been the deputy on duty

that weekend who, like Hewitt, had also missed the call. Hewitt notified Supervisor

Guida of Eversman’s conduct, saying she felt that he had treated her like his teenage

daughter. Chief Lewis, who was also informed of the incident, said she would

“handle Ed.” A few days later, Criminal Clerk Denise Perkins told Hewitt that she

had overheard Eversman laughing about how Chief Lewis had ordered him not to

speak to Hewitt anymore.

             3.    Spring 2013 Warrant & Performance Rating

      Another missed call incident occurred in the spring of 2013. Hewitt had

learned that a fugitive who was the subject of a warrant she was working had been

taken into custody by the Fairhope, Alabama, Police Department, and she thus began
CASE NO. 1:18cv14-CR
        Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 6 of 36



                                                                            Page 6 of 36

making arrangements to have the subject transferred to Mobile, Alabama, when she

missed a call from Eversman. She returned the call as soon as she noticed it and

learned he had been calling to inform her that the suspect was in custody, although

she was aware of this fact and had been working on the case. Eversman scolded her

for not returning his call immediately.       A few months later, Hewitt’s annual

performance evaluation reflected a score of “3” (Successful) in the category of

Investigations, which she considered unfair, particularly given that she received

ratings of “4” (Excellent) or “5” (Outstanding) in all other categories. Hewitt

questioned the Investigations score because she has 17 years of investigative

experience, but when she complained to Guida, he told her that Eversman, as the

warrants supervisor, had the responsibility for evaluating and rating deputy

performance on investigations. Guida told Hewitt not to take it personally, saying,

“Ed has a problem with females. Before you, it was Nicole. Before Nicole, it was

Robyn.” ECF No. 1, at 5 (Complaint).

             4.     Winter 2013 Task Force Team Leader Tryouts

      Hewitt also alleges that during the winter of 2013, there were team leader

tryouts for the United States Marshals Service Fugitive Task Force. Applicants were

given a detailed description of the grading system, which consisted of five categories

(their annual evaluation, a fitness test, shooting proficiency, a sample written report,
CASE NO. 1:18cv14-CR
           Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 7 of 36



                                                                                    Page 7 of 36

and an interview). Hewitt was sick with the flu and unable to participate in the

tryouts that winter, and Deputy Dickerson (male) had been selected by the time she

returned to work. Hewitt heard that Eversman had decided to give “extra credit” for

push-ups on the physical fitness portion of the exam, and she complained to Chief

Lewis that this showed a bias toward the men. Hewitt states that Chief Lewis was

“upset about the extra-credit push-ups” but assured Hewitt that this was not the

deciding factor. Hewitt admits that she could not have participated in 2013 due to

her illness and also because the selection was over by the time she returned to work.

When team leader tryouts were held the following year, in September 2014, Hewitt

asked whether there would be extra credit for push-ups, again voicing concern about

the tryouts being biased toward men, and Eversman replied with a “scathing email,”

saying her complaint of bias did not “hold water” because she had not competed in

the 2013 tryouts. 7

               5.     January 2014 Timeliness of Warrant

       During January 2014, Eversman confronted Hewitt about the length of time it

was taking her to act on a particular warrant. According to Hewitt, she had worked

the warrant only for four days because she had been on vacation and because


       7
         The record does not reflect whether Hewitt participated in the task force leader tryouts
any other year.

CASE NO. 1:18cv14-CR
           Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 8 of 36



                                                                                       Page 8 of 36

freezing weather and ice had closed most businesses, including the courthouse, for

a few days. Hewitt stated that in light of these circumstances, Eversman’s criticism

of her for not working more on the warrant showed discriminatory treatment because

he did not supervise the male deputies so closely. Again, she felt unfairly singled

out because she was female. Hewitt complained of this confrontation to Guida, who

minimized the incident, telling her, “that’s just Ed being Ed.”

               6.      Fugitive Roundups

       Hewitt states that during her seven years of employment, there had been three

“fugitive roundups” but she had not been allowed to participate in any of them. She

stated that Eversman and Guida were responsible for assigning deputies to work in

the round-ups and that these opportunities are important for career advancement. 8

               7.      Administrative Desk Duty

       Hewitt’s Complaint also includes allegations that she was denied career

opportunities in part because she was required to sit at the front desk during a time

when the criminal clerk had been relieved of her duties. Hewitt was told that all



       8
          Hewitt does not allege how deputies are selected for roundups. Her allegation suggests
that she intended to take leave time instead of participating in at least one of the roundups. The
Final Agency Decision (“FAD”) noted that Eversman said other agencies controlled the roundups,
that participation was voluntary, that Guida was in charge of lining up the necessary volunteers for
the roundups, and that Hewitt “rarely” volunteered. FAD, ECF No. 14-2, at 12-13.

CASE NO. 1:18cv14-CR
           Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 9 of 36



                                                                                       Page 9 of 36

deputies would be required to take a 30-day rotation to cover the desk work, but she

says she was the only one required to do so. 9 Consequently, others referred to her

as the “deputary.” Another deputy, William McAdam, knew of no male deputies

assigned to the front desk to perform clerical duties and he said the term “deputary”

was used to describe a deputy who is required to perform clerical duties instead of

law enforcement duties.

               8.      Treatment of Other Females

       Hewitt alleges that Eversman has treated other females less favorably as well.

Deputy Marshal Nicole Dugan, who worked in the Mobile office from 2007 through

2011, stated by affidavit that she felt singled out for job performance issues and was

denied opportunities because she was female.                  She said she was denied an

opportunity to attend special operations training when Eversman told her that she

could not sign up because “you’re a girl.” ECF No. 16, at 40. Denise Perkins, a

Criminal Program Specialist in the Mobile office at the time, stated she was bullied

by Eversman, who once made a gloating remark after she had been reprimanded by




       9
         Hewitt also alleges in the Complaint that the following year, when she was placed on
light duty due to an injury, Guida told her she would be placed at the front desk again, but he
relented and did not require her to sit at the desk after she complained that male deputies on light
duty were not required to work up front.

CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 10 of 36



                                                                                    Page 10 of 36

a supervisor, stating, “Awww, did you get your pee pee slapped?”10 ECF No. 16, at

46. Perkins stated in her affidavit that Eversman was prone to “sudden outbursts”

and “tyrannical behavior.” ECF No. 16, at 45. Additionally, Court Security Officer

Connie King provided an affidavit stating that she was bullied and intimidated by

Eversman. In her affidavit, she recounted an incident with Eversman after Hewitt

had filed a grievance. King stated that Eversman confronted her in a parking garage

on May 21, 2015, after learning of Hewitt’s grievance against him. He warned King

that any animosity he might show her in the future would depend on how she

answered his questions, and he then asked whether she had helped Hewitt draft an

EEO complaint, among other things. She stated that Eversman was agitated and

spoke in a manner that made her uncomfortable.11

               9.     Email, April 30, 2015, on Timeliness and Warrant Checklist

       In April 2015, Eversman confronted Hewitt again about her progress on a

warrant investigation. Hewitt admits she had not made much progress, having been



       10
         In her affidavit, Perkins stated that, although this type of conduct was typical of
Eversman, it was ignored by Chief Lewis and Guida.
       11
          In his affidavit, Eversman provided a different account of his conversation with King.
He said this occurred a few days after he gave Hewitt the investigations checklist on April 29,
2015, not after she had filed a grievance. He said he had heard that Hewitt was discussing the
checklist with other deputies, and he wanted to know whether she had discussed this internal matter
with King, who was a Court Security Officer. He felt the conversation was cordial.

CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 11 of 36



                                                                                    Page 11 of 36

busy dealing with other matters, including a property inventory, the transfer of two

deputies, and another deputy’s funeral. Eversman called her into his office and went

over a checklist, asking her which tasks she had completed and scolding her for lack

of investigative actions over a period of four weeks. Hewitt felt that Eversman’s

criticism of her job performance was unjustified and she complained to Guida, who

recognized that Hewitt had been extremely busy and asked Eversman not to hold

this against her. Three weeks later, on April 29, 2015, Hewitt received another

“scathing email” from Eversman with a checklist to complete and deadlines for

completion of the required tasks.12 On April 30, Eversman assigned Hewitt a new

warrant and sent her an email requiring her to follow a detailed checklist of tasks

and to report her findings and activities to him in person by May 6. He had been

advised to provide Hewitt a checklist to follow by Chief Deputy Marshal Vernon

Johnson, who took over after Chief Lewis retired. Again, Hewitt felt she had been

singled out for different treatment than her male deputy counterparts. She showed

the email to her direct supervisor, who commented, “why is he singling you out?”


       12
           The email text is referenced in Eversman’s affidavit. In the email, he noted that he had
spoken with Hewitt previously about her lack of investigative effort, that he had reviewed the file
of a current investigation and found that no entries had been logged and only one check had been
run, and he provided specific directions for her to accomplish the tasks he identified, with a
deadline for completion the following day. He warned that the failure to follow instructions would
result in “further disciplinary actions.” ECF No. 14-3, at 18.

CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 12 of 36



                                                                                    Page 12 of 36

and to other deputies, who commented that Eversman does not micromanage their

work in this way. After showing the email to others, co-workers advised Hewitt to

file a grievance, offering the opinion that Eversman obviously had “personal issues”

with her.

               10.    Performance Rating, June 16, 2015

       On June 16, 2015, Hewitt again received a “3” (Successful) performance

rating from Eversman in the “Investigations” category of her annual performance

evaluation, but despite this lower rating, Hewitt received an overall performance

rating of “4” (Excellent).13 Eversman provided comments with his review, including

that Hewitt did not complete warrants in a timely manner, that she did the minimum

amount of effort to complete assigned investigations, and that she would benefit

from implementing better time management skills. Hewitt disagreed with his

assessment. Hewitt notes that in the separate category of “Time Management,”

scored by Guida, she received a “4” (Excellent), and also references a spreadsheet

created by Eversman himself, showing the dates that warrants were assigned and

closed. According to Hewitt, this confirms that she closed warrants faster than any



       13
          The performance evaluation included eight categories. In addition to receiving a “3” for
Investigations, which was the only category scored by Eversman, Hewitt received several ratings
of “5” (Outstanding), and a “4” (Excellent).

CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 13 of 36



                                                                                    Page 13 of 36

other deputy in her office and had the least number of warrants outstanding for over

30 days. 14 Eversman explained by affidavit that Hewitt’s warrants were subject to

scrutiny for timeliness because she was assigned Class 1 warrants, which required

the reporting of statistics.15 According to Eversman, Hewitt always had some excuse

for why she had not completed an investigation, and he commented that her work

showed a repeated lack of attention to timeliness.

       Hewitt alleges that several weeks later, the deputies received cash awards

based on their annual performance evaluations and that she received a lesser cash

award than the male deputies who, like her, had received an overall rating of

Excellent. Documentary evidence shows that four Deputy Marshals (3 males, 1

female) received an overall score of Excellent––the three males received a cash

award of $1,450 whereas Hewitt received a lesser cash award of $875. 16 ECF No.



       14
           In his affidavit during the EEO investigation, Eversman stated that his spreadsheet was
not a performance evaluation tool but a basic chart created to allow others to see what cases were
active and which Deputy United States Marshal was assigned to each warrant, when Eversman
was out of the office. Eversman said the spreadsheet had no data about the case, the investigative
efforts or methods of the deputy, or reasons the cases closed. See ECF No. 14-3, at 4-9. He also
noted that Hewitt never came to him to discuss her rating.
       15
           Eversman also stated that Task Force Supervisor, Henry Geberth, had requested that
Hewitt not be allowed to remain on the Task Force for another rotation, which Hewitt disputed as
a fabrication in her response to the EEO investigation. She stated she never had any issues working
with Chief Geberth.
       16
           The chart shows only that each deputy received an “E” rating overall. It does not show
their ratings in any particular category or comments on their performance. The record shows that
CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 14 of 36



                                                                                   Page 14 of 36

14-4.    The record shows that Hewitt received a “3” (Successful) rating from

Eversman on investigations for 2013, 2014, and 2015 and that she was never rated

below “Excellent” overall on her annual performance evaluation.

               11.    Singled out for humiliation

        Hewitt also alleges that Eversman singled her out on multiple occasions for

scolding. She said he belittled and humiliated her in front of co-workers and

imposed unrealistic job expectations for her that were not required of the male

deputies. Hewitt stated in her affidavit that Eversman was a bully in the workplace

and that his hostile conduct toward her has interfered with her ability to perform her

job. Hewitt also alleges in the Complaint that discrimination was so blatant that

there was a running joke in the office of saying, “Lawanda, you’re just a girl!” ECF

No. 1, at 2.

        In addition, Hewitt states in her Complaint that, during the EEO investigation,

she had been working what was to be an 18-month rotation on the Task Force,

finishing out another deputy’s term, who had been promoted and transferred. The

term began December 1, 2015, and Hewitt contends that she was “pulled from the

Task Force back to court operations again with no explanation” after seven months,


Hewitt received a cash award each year (2013 through 2015) and the exhibits reflect that deputies
did not receive uniform cash awards for an overall “E” rating.

CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 15 of 36



                                                                                         Page 15 of 36

before she completed the 18-month rotation. ECF No. 1, at 9. According to Hewitt,

the timing of this “suspiciously” coincided with the EEO investigator completing his

investigation into her formal EEO complaint.

II.    Legal Standards

       A complaint must “include sufficient factual matter, accepted as true, to ‘state

a claim of relief that is plausible on its face,’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007)), and if it does

not, it is subject to dismissal. 17 See Fed. R. Civ. P. 12(b)(6). Courts must generally

convert a motion to dismiss into a summary judgment motion, however, if matters

outside the complaint are considered. SFM Holdings, Ltd. v. Banc of Am. Sec., LLC,

600 F.3d 1334, 1337 (11th Cir. 2010). An exception to this rule allows courts to

consider a document attached to the complaint or submitted with the motion dismiss

without converting it into a summary judgment motion if the document is central to


       17
            Federal pleading rules require only “a short and plain statement of the claim showing
that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), not detailed allegations. See Ashcroft
v. Iqbal, 556 U.S. 662, 677–78 (2009). However, to survive a motion to dismiss for failure to state
a claim, a complaint must “include sufficient factual matter, accepted as true, to ‘state a claim of
relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550
U.S. 544, 547 (2007)). The “plausibility standard” requires a showing of “more than a sheer
possibility” that the defendant is liable on the claim. Iqbal, 665 U.S. at 678. The plaintiff must
show enough factual grounds to raise the asserted right to relief above the level of speculation, but
legal conclusions are not accepted as true. See id.; Twombly, 550 U.S. at 555. This determination
is “a context-specific task that requires the reviewing court to draw on its judicial experience and
common sense.” Iqbal, 556 U.S. at 679.

CASE NO. 1:18cv14-CR
       Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 16 of 36



                                                                         Page 16 of 36

the complaint and its authenticity is not in dispute. See id.; Day v. Taylor, 400 F.3d

1272, 1276 (11th Cir. 2005). As noted above, because Defendants submitted

evidence outside the Complaint consisting of affidavits and other matters from the

EEO investigation, the Court gave notice that the pending motion would be

considered under summary judgment procedures of Rule 56, pursuant to local rule.

See S.D. Ala. Loc. R. 56. Plaintiff was given additional time to respond and likewise

presented evidence outside the Complaint.

      Under Rule 56, courts may grant summary judgment if, viewing the evidence

in the light most favorable to the nonmovant, “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The moving party has the initial burden of identifying the grounds and

factual support for the motion and is entitled to judgment as a matter of law if the

nonmoving party fails to make a sufficient showing on an essential element of her

case on which she has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). For the limited purpose of this summary judgment proceeding, the

Court views “the evidence and all reasonable inferences drawn from it in the light

most favorable to the nonmoving party,” which in this case is the Plaintiff. Martin

v. Brevard Cty. Pub. Sch., 543 F.3d 1261, 1265 (11th Cir. 2008) (internal marks

omitted). A litigant’s own self-serving statement can defeat summary judgment if it
CASE NO. 1:18cv14-CR
        Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 17 of 36



                                                                          Page 17 of 36

is based on personal knowledge and is not conclusory in nature. See United States

v. Stein, 881 F.3d 853, 857 (11th Cir. 2018); Feliciano v. City of Miami Beach, 707

F.3d 1244, 1253 (11th Cir. 2013) (non-conclusory self-serving sworn statements are

not to be disregarded at the summary judgment stage).              On the other hand,

“[s]peculation does not create a genuine issue of fact.” Shiver v. Chertoff, 549 F.3d

1342, 1343 (11th Cir. 2008) (quoting Cordoba v. Dillard’s, Inc., 419 F.3d 1169,

1181 (11th Cir. 2005)). Courts may not make credibility determinations when

reviewing a summary judgment record or weigh conflicting evidence because these

are functions properly left to a jury. See Frederick v. Sprint/United Mgm’t Co., 246

F.3d 1305, 1311 (11th Cir. 2001); Cottrell v. Caldwell, 85 F.3d 1480, 1486 (11th

Cir. 1996) (what are “considered to be the ‘facts’ at the summary judgment stage

may not turn out to be the actual facts if the case goes to trial”).

III.   Discussion

       A.    Individual Liability

       Initially, the individual Defendants Charles Andrews and Ed Eversman argue

for dismissal of Hewitt’s claims against them because there is no individual liability

under Title VII. The Court agrees. Title VII grants relief against an employer, which

in this case is the federal agency, “not [against] individual employees whose actions

would constitute a violation of the Act.” Hinson v. Clinch Cty., Ga. Bd. of Educ.,
CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 18 of 36



                                                                                    Page 18 of 36

231 F.3d 821, 827 (11th Cir. 2000) (quoting Busby v. City of Orlando, 931 F.2d 764,

772 (11th Cir. 1991)). A federal employee’s Title VII employment discrimination

claim is proper only against the head of an agency in his official capacity. See Glover

v. Donahoe, 626 F. App’x 926, 931 (11th Cir. 2015) (unpublished)18 (citing Canino

v. United States EEOC, 707 F.2d 468, 472 (11th Cir. 1983)) see also 42 U.S.C.

§ 2000e-16(c) (stating in a civil enforcement action by a federal employee, “the head

of the department, agency, or unit, as appropriate, shall be the defendant”). In this

case, Hewitt has appropriately named the head of the Department of Justice, the

Attorney General, as Defendant. Because the head of the agency is the proper party

and there is no individual liability under Title VII, the other named defendants,

Charles Andrews and Ed Eversman, are therefore due to be dismissed.

       B.      Exhaustion of Administrative Remedies

       The Attorney General argues that all incidents of alleged discriminatory

treatment that occurred more than 45 days before Hewitt sought EEO counseling on

June 11, 2015, are barred due to Hewitt’s failure to exhaust.19 Because Hewitt is a

       18
           While unpublished opinions are not considered binding, they may be considered as
persuasive authority. See 11th Cir. R. 36-2; see also United States v. Futrell, 209 F.3d 1286, 1289
(11th Cir. 2000).
       19
          The Attorney General argues that the Court lacks jurisdiction. There are cases describing
the requirement to file an administrative complaint in jurisdictional terms. See Crawford v.
Babbitt, 186 F.3d 1322, 1326 (11th Cir. 1999) (“A federal employee must pursue and exhaust her
administrative remedies as a jurisdictional prerequisite to filing a Title VII action.”); see also
CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 19 of 36



                                                                                          Page 19 of 36

federal employee, she was required to exhaust her administrative remedies by

contacting the agency’s EEO counselor within 45 days of the alleged discrimination

to begin an administrative review. See 29 C.F.R. § 1614.105(a)(1); see also Shiver,

549 F.3d at 1344 (citing 42 U.S.C. § 2000e-16; 29 C.F.R. § 1614.105(a)(1)).

Generally, if the employee does not initiate this process within 45 days of an

unlawful practice, the claim is barred for a failure to exhaust administrative

remedies, absent a waiver or exception. See Shiver, 549 F.3d at 1344; Brown v.

Snow, 440 F.3d 1259, 1264-65 (11th Cir. 2006). Each discreet “incident of

discrimination and each retaliatory adverse employment decision constitutes a

separate actionable unlawful employment practice” and “starts a new clock for filing

charges alleging that act.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101,




Brown v. Snow, 440 F.3d 1259, 1264 (11th Cir. 2006) (noting although other circuits have reasoned
that administrative exhaustion is not jurisdictional, “our precedents say otherwise”). However, it
is clear from other holdings of the Eleventh Circuit and the Supreme Court that the timeliness of
the administrative filing is a condition precedent to suit, subject to waiver, not a jurisdictional
matter. Milam v. U.S. Postal Serv., 674 F.2d 860, 862 (11th Cir. 1982); see also Zipes v. Indep.
Fed’n. of Flight Attendants, 455 U.S. 385, 393 (1982) (“We hold that filing a timely charge of
discrimination with the EEOC is not a jurisdictional prerequisite to suit in federal court, but a
requirement that, like a statute of limitations, is subject to waiver, estoppel, and equitable tolling.”).
In this instance, there is no question that Hewitt satisfied the prerequisite of filing an administrative
complaint before bringing suit against her federal employer. The only issue is whether she satisfied
that prerequisite in a timely manner for each act of discrimination she asserts for purposes of stating
a claim. The Court has jurisdiction.

CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 20 of 36



                                                                                    Page 20 of 36

113-15 (2002). Thus, discrete acts of discrimination occurring prior to a plaintiff’s

45-day filing window are untimely and not actionable.

       Although exhaustion is a prerequisite to suit, the administrative charge is not

strictly interpreted; instead, the judicial complaint is limited by the scope of the

investigation “that can reasonably be expected to grow out of the charge of

discrimination.” Gregory v. Ga. Dep’t of Hum. Res., 355 F.3d 1277, 1280 (11th Cir.

2004) (internal marks omitted). In other words, the allegations of the complaint must

be “reasonably related” to the EEO charge with no “material differences” between

the two. Wu v. Thomas, 863 F.2d 1543, 1547 (11th Cir. 1989). Regarding new

discrete acts of discrimination that occur after an EEO complaint is filed, they also

“must first be reviewed administratively” before they can serve as the basis for a

judicial claim of discrimination. Ray v. Freeman, 626 F.2d 439, 442 (5th Cir.

1980)20 (finding subsequent acts were not exhausted where the claimant failed to

amend her EEO complaint). Notwithstanding, allegations of subsequent acts may

be included in a judicial complaint if they are “reasonably related to charges in the

administrative filing” or merely “amplify, clarify, or more clearly focus earlier EEO



       20
          See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc) (adopting
the case law of the former Fifth Circuit developed before October 1, 1981, as precedent in this
Circuit).

CASE NO. 1:18cv14-CR
          Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 21 of 36



                                                                        Page 21 of 36

complaints.” Id. at 443; see also Baker v. Buckeye Cellulose Corp., 856 F.2d 167,

169 (11th Cir. 1988) (holding a claim for retaliation could reasonably be expected

to grow out of an original charge of discrimination and need not be separately

exhausted) (citing Gupta v. E. Tex. State Univ., 654 F.2d 411, 414 (5th Cir. Aug. 28,

1981)).

      Hostile environment claims involve repeated conduct and therefore are treated

differently for exhaustion purposes. Morgan, 536 U.S at 115 (noting hostile

environment claims are different in nature from discrete acts because a hostile

environment “occurs over a series of days or perhaps years”). All acts constituting

a hostile environment claim may be considered to prove liability even if some

contributing acts occurred outside the filing period, as long as at least one “act

contributing to the claim occurs within the filing period.” Id. at 117; see also Hipp

v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1221 (11th Cir. 2001) (“continuing

violation” doctrine permits a plaintiff to pursue an otherwise time-barred claim

where at least one other violation occurred within the statutory period). Similarly,

subsequent events may also be considered within the scope of the EEO complaint if

they are part of one continuing hostile work environment claim. Morgan, 536 U.S

at 117.



CASE NO. 1:18cv14-CR
        Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 22 of 36



                                                                          Page 22 of 36

      In this case, it is undisputed that Hewitt did not initiate the administrative

process by requesting EEO counseling until June 11, 2015. Calculating the 45-day

filing window leads to the conclusion that Hewitt is barred from proceeding on any

discrete act of discrimination prior to April 27, 2015, due to her failure to exhaust

administrative remedies. However, although incidents preceding April 27, 2015, are

not independently actionable as discrete acts of discrimination, they could be

considered as part of a continuing hostile work environment, which is discussed

further below. See Morgan, 536 U.S. at 122.

      C.     Disparate Treatment

      Title VII requires that “all personnel actions affecting [federal] employees . .

. shall be made free from any discrimination based on race, color, religion, sex, or

national origin.” 42 U.S.C. § 2000e-16(a); see also id. § 2000e-16(c) (providing that

a federal employee may bring a civil action for employment discrimination, as

provided in § 2000e-5). Absent direct evidence of discrimination, a plaintiff can

prove discrimination by circumstantial evidence using the familiar McDonnell

Douglas burden-shifting framework, see McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973).     Under this framework, the plaintiff raises an inference of

discrimination by establishing a prima facie case, showing (1) that the plaintiff is in

a protected class, (2) was qualified for the job, (3) suffered an adverse employment
CASE NO. 1:18cv14-CR
       Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 23 of 36



                                                                         Page 23 of 36

action, and (4) that the employer treated similarly situated employees outside the

protected class more favorably. See Crawford v. Carroll, 529 F.3d 961, 970 (11th

Cir. 2008).   Once this prima facie showing is made, it “creates a rebuttable

presumption” of unlawful discrimination, requiring the employer to provide a

legitimate, nondiscriminatory reason for treating the employees differently. EEOC

v. Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1272 (11th Cir. 2002). If the employer

meets this burden, then the plaintiff must show with greater specificity that the

reason offered to justify the differential treatment was merely a pretext for unlawful

discrimination. See id. (citing Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,

255 (1981)); see also St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)

(requiring a showing that the reasons given are false and that discrimination was the

real reason for the adverse action). A plaintiff can also survive summary judgment

by showing the existence of a “convincing mosaic of circumstantial evidence that

would allow a jury to infer intentional discrimination by the decisionmaker.” Smith

v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011).

      Regardless of which analytical framework applies, proof of an “adverse

employment action is an indispensable element of a Title VII” prima facie case of

discrimination. Davis v. Town of Lake Park, Fla., 245 F.3d 1232, 1246 (11th Cir.

2001) (noting also that summary judgment is appropriate if the plaintiff fails to
CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 24 of 36



                                                                                        Page 24 of 36

satisfy any element of the prima facie case). An adverse action must be a tangible

employment action amounting to a material or “significant change in employment

status, such as hiring, firing, failing to promote, reassignment with significantly

different responsibilities, or a decision causing a significant change in benefits.”21

Id. at 1239 (quoting Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 760-61 (1998)

alteration in original). Negative performance reviews or job criticism, even if unjust

or discriminatory, without more, are not significantly adverse to be actionable. See

id. at 1242. Importantly, “courts do not sit as a super-personnel department that

reexamines an entity’s business decisions.” 22 Chapman v. AI Transp., 229 F.3d

1012, 1030 (11th Cir. 2000) (internal quotations omitted).

       The Attorney General argues that Hewitt’s exhausted discrimination claims,

i.e., the critical comments by Eversman in an email to Hewitt dated April 30, 2015,


       21
          As Hewitt argues and as discussed infra, hostile work environment claims under Title
VII are different in scope and not limited to economic or tangible discrimination, and hostile work
environment claims cover more than the “terms” and “conditions” of employment in a contractual
sense. See Morgan, 536 U.S. at 115-16.
       22
           In evaluating the conduct of an employer under Title VII, the Court is mindful that Title
VII does not provide federal courts with grounds to “second-guess non-discriminatory business
judgments, nor does it replace employers’ notions about fair dealing in the workplace with that of
judges.” Flowers v. Troup Cty., Ga., Sch. Dist., 803 F.3d 1327, 1338 (11th Cir. 2015) (quoting
Alvarez v. Royal Atl. Dev., Inc., 610 F.3d 1253, 1266 (11th Cir. 2010)). The Eleventh Circuit has
“repeatedly and emphatically held” that an employer is free to terminate employees for “a good
reason, a bad reason, a reason based on erroneous facts, or for no reason at all, as long as its action
is not for a discriminatory reason.” Id. (quoting Nix v. WLCY Radio/Rahall Commc’ns, 738 F.2d
1181, 1187 (11th Cir. 1984)).

CASE NO. 1:18cv14-CR
        Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 25 of 36



                                                                          Page 25 of 36

and his evaluation of her job performance on June 16, 2015, fail as a matter of law

because, on this record, Hewitt has not established an adverse employment action.

Hewitt argues in response that she has suffered adverse actions and also that

Eversman’s criticisms of her timeliness in working warrants were false because she

in fact had the best warrant clearance rate out of all the deputies, according to his

own spreadsheet, and her direct supervisor, Guida, rated her as “Excellent” in the

category of Time Management. The Court agrees with the Attorney General that,

even assuming Eversman was wrong for criticizing Hewitt’s timeliness, Hewitt

cannot establish a prima facie case of discrimination in the absence of a tangible

adverse employment action, which is not shown on this record.

      Turning first to Eversman’s email dated April 30, 2015, criticizing Hewitt’s

timeliness in working on assigned warrants and requiring her to complete certain

listed tasks by the following day, the Court notes that no discipline, significant

additional duties or excessive supervision was imposed. The Eleventh Circuit has

stated that “courts are wisely reluctant to treat job performance memoranda as

actionable under Title VII where they do not trigger any more tangible form of

adverse action such as a loss in benefits, ineligibility for promotional opportunities,

or more formal discipline.” Davis, 245 F.3d at 1241. Hewitt claims that the email

was “threatening” and that Eversman did not micromanage the warrant
CASE NO. 1:18cv14-CR
       Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 26 of 36



                                                                         Page 26 of 36

investigations of male deputies this way. The only threat in the email, however, was

that she could face discipline if she did not complete the tasks as required, and she

was required to do no more than document the ordinary tasks necessary to the

investigation on a particular warrant assignment. This type of employer feedback

and criticism “is an ordinary and appropriate feature of the workplace,” even if it is

unjustified on the merits. Davis, 245 F.3d at 1242 (also noting that “unwarranted

job criticism or performance review will rarely—without more—establish the

adverse action necessary to pursue a [Title VII discrimination] claim”). Also,

subsequent to this email, Eversman rated Hewitt’s performance on investigations as

“Successful,” despite his criticism of her timeliness, confirming that the email did

not amount to a “serious and material change in the terms, conditions, or privileges

of employment” as viewed by a reasonable person. See id. at 1239 (quoting Ellerth,

524 U.S. at 761); see also Tarmas v. Sec’y of Navy, 433 F. App’x 754, 763 (11th

Cir. 2011) (unpublished) (finding an email citing poor job performance was not

materially adverse, especially where the employee received an “acceptable

performance review”). Even assuming the male deputies were not “micromanaged”

in this way, neither this email nor the required checklist materially increased

Hewitt’s workload or duties or otherwise altered the terms or conditions of her

employment.
CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 27 of 36



                                                                                    Page 27 of 36

       Hewitt also argues she suffered a tangible adverse employment action when

she received a lesser cash bonus because of Eversman’s lower rating of her

performance on investigations.23 The Eleventh Circuit has concluded that “[a] lower

score on [a federal employee’s] performance evaluation, by itself, is not actionable

under Title VII unless [the employee] can establish that the lower score led to a more

tangible form of adverse action, such as ineligibility for promotional opportunities.”

Brown, 440 F.3d at 1265-66 (citing Davis, 245 F.3d at 1241) (noting also that the

employee’s “downgraded evaluation still described [his] performance as fully

successful”). Courts have recognized that the denial of a bonus may be considered

an adverse action but only if there is evidence that the plaintiff was “disentitled to a

bonus because of a rating” received and otherwise “would have been guaranteed a

bonus” with a higher rating. See e.g., Cain v. Geren, 261 F. App’x. 215, 217 (11th

Cir. 2008) (unpublished) (finding evidence of plaintiff’s conclusory and self-serving

assertion that she would have received a bonus with a higher rating was insufficient




       23
           Hewitt maintains she also suffered adverse actions by being denied career advancement
opportunities because she was not chosen to participate in fugitive roundups and was required to
sit at the front desk. Even if the these could be considered sufficiently adverse employment
actions, they resulted from discrete acts of alleged discrimination that occurred prior to Hewitt’s
45-day filing window and thus are barred from consideration as incidents of discriminatory
treatment due to Hewitt’s failure to timely exhaust her administrative remedies regarding them.

CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 28 of 36



                                                                                    Page 28 of 36

to establish adverse action 24) (citing Brown, 440 F.3d at 1265); Hargett v. Fla. Atl.

Univ. Bd. of Trustees, 219 F. Supp. 3d 1227, 1240 (S.D. Fla. 2016) (finding no

materially adverse action where the connection between the performance review and

annual bonuses was supported by nothing more than self-serving conclusory

allegations an no evidence that the plaintiff received a bonus for years she had a

more positive review and was denied one when she received a negative review);

Odom v. Holder, No. 2:11-CV-3086-SLB, 2014 WL 1233709, at *21 (N.D. Ala.

Mar. 25, 2014) (finding a rating of “Excellent” as opposed to an “Outstanding” was

“a trivial difference” that would not dissuade a reasonable employee in Odom’s

position from engaging in protected activity” because there was no expectation or

entitlement to a “quality step increase” award even with an “Outstanding” rating).

       Hewitt presented evidence that male deputies who received the same overall

performance rating as she did (Excellent) in 2015, which is the second highest rating,

were given a larger cash award than she received—three male deputies received

$1,450, and Hewitt received $875. In the evaluation, Eversman had rated Hewitt as


       24
          The Court notes that a retaliation claim was at issue in Cain v. Geren, not a disparate
treatment claim as here, but this distinction makes no difference to the analysis in this case. A
prima facie case of retaliation covers an even broader range of conduct than a case of
discriminatory treatment. See generally Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S.
53, 67-68 (2006). It is therefore instructive that the performance rating and denial of a bonus in
Cain were not considered sufficiently adverse to make out a prima facie case.

CASE NO. 1:18cv14-CR
        Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 29 of 36



                                                                                  Page 29 of 36

“Successful” in Investigations and commented that she was doing “the minimum

amount of effort to complete her assigned investigations in a successful manner” and

was not timely. This was one category out of eight on the evaluation, and Hewitt

nevertheless received an overall performance rating of “Excellent” and a cash award.

Hewitt was not fired, demoted, or denied a pay increase, nor was she disqualified

from receiving a promotion or even a cash award bonus because of the “Successful”

rating in one category (which she in fact received).

       According to the United States Marshals Service Policy Directives, the cash

awards are discretionary, given on an individual basis, and designed “to recognize

and reward employees who perform in an exemplary manner.” ECF No. 16-1, at

321. There is no evidence that Hewitt would have been guaranteed a higher cash

award if Eversman had rated her higher on Investigations. In fact, the record shows

that for the two prior years, he had also rated her 3 “Successful” in Investigations

and similar to 2015, she had received a cash award but there were other deputies

with the same overall rating as she who had received more money despite having the

same overall rating.25 In 2015, cash awards were given to four deputies, including


       25
          For instance, for the performance year of July 2012 through June 2013, nine deputies
ranked “E” overall were given bonuses in varying amounts, ranging from $800 to $1,599 (Hewitt
and four others received $800). The next year, six deputies rated “E” overall, and the amount of
the awards varied from $600 to $650 (Hewitt and three others received $600).

CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 30 of 36



                                                                                      Page 30 of 36

Hewitt, who rated “E” overall, and four other deputies who also rated “E” overall

received time off awards.26 On these facts, the lesser discretionary cash award that

Hewitt received (which was higher than she received other years) cannot be

characterized as sufficiently adverse to be a “significant change in benefits,” Davis,

245 F.3d at 1239 (quoting Ellerth, 524 U.S. at 760-61). She was not entitled to a

cash award at all, and certainly not in any particular amount.27 On this record, Hewitt

cannot establish a prima facie case of discrimination, and the Attorney General is

entitled to summary judgment on her discrimination claims. 28



       26
         An employee listing shows there were ten United States Deputy Marshals at Hewitt’s
pay grade as of October 2014, four of whom received cash awards, including Hewitt.
       27
           Even if the receipt of a smaller cash award than others who received the same overall
performance ranking could be considered a tangible adverse action, Hewitt cannot make out a
prima facie case of discrimination under the McDonnell Douglas framework because she has not
identified an adequate comparator. The award documents do not show the pay grade of each
deputy or their scores on individual categories within the performance evaluation, which could
justify a greater cash award. To be similarly situated, a comparator’s conduct must be “‘nearly
identical’ to prevent judges from second-guessing employers’ reasonable decisions.” Burke–
Fowler v. Orange Cty., 447 F.3d 1319, 1323 (11th Cir. 2006).
       28
           Hewitt also argues in opposition to the motion that the lesser cash award is evidence of
retaliation. She notes that Eversman was aware of her grievance when he performed her annual
review and that the cash award was given after she had filed her EEO complaint. She also states
that she was pulled back to court services from the task force before her rotation was done (after
seven months on the task force) and that this was “suspiciously” around that time that the EEO
investigation was completed. Hewitt did not include a claim of retaliation in her Complaint,
however. Also, leave to amend to add a claim of retaliation is futile because neither the lesser cash
award nor the change in her work assignment is sufficiently adverse to state a claim. See Cain,
261 F. App’x. at 217 (finding evidence of plaintiff’s conclusory and self-serving assertion that she
would have received a bonus if she’d been given a higher performance rating was insufficient to
establish adverse action, even on a claim of retaliation).

CASE NO. 1:18cv14-CR
        Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 31 of 36



                                                                          Page 31 of 36

      D.      Hostile Work Environment

      Hewitt also claims that she suffered a hostile work environment based on her

sex because Eversman frequently singled her out unfairly for criticism and belittled

and humiliated her in front of co-workers. Hewitt relies on several incidents detailed

above, dating back to 2011, as examples of an abusive working environment. The

Attorney General argues that these prior incidents amount only to discrete acts that

do not create a cumulative hostile environment and also that the circumstances

described do not rise to the level of severity and pervasiveness necessary to establish

a claim of hostile work environment. The Court agrees. Even considering all of the

incidents alleged, most of which are isolated, the evidence of scolding or humiliating

conduct Hewitt endured fails to rise to the level of severity or pervasiveness required

to establish a hostile work environment based on sex.

      To establish a hostile work environment claim, a plaintiff must (1) belong to

a protected class, (2) produce evidence of unwelcome harassment (3) based on the

protected characteristic (4) that was severe or pervasive enough to alter the terms

and conditions of employment, and (5) that the employer is responsible for the

environment. See Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th

Cir. 2002).    The fourth element requires the conduct to be objectively and

subjectively hostile or abusive, Reeves v. C.H. Robinson Worldwide, Inc., 594 F.3d
CASE NO. 1:18cv14-CR
        Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 32 of 36



                                                                          Page 32 of 36

798, 809 (11th Cir. 2010) (en banc) (citing Harris v. Forklift Systems, Inc., 510 U.S.

17, 21-22 (1993)), showing a workplace so “permeated with discriminatory

intimidation, ridicule, and insult,” to the extent that it so severe or pervasive as to

“alter the conditions of the victim’s employment and create an abusive working

environment.” Rojas v. Fla., 285 F.3d 1339, 1344 (11th Cir. 2002) (quoting Harris,

510 U.S. at 21). Objective severity is viewed “from the perspective of a reasonable

person in the plaintiff’s position, considering all the circumstances.” Reeves, 594

F.3d at 809 (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 81

(1998)). Factors include “the frequency and severity of the conduct, whether it is

physically threatening or humiliating, and to what degree it reasonably interferes

with the plaintiff’s job performance.” Rojas, 285 F.3d at 1344 (citing Allen v. Tyson

Foods, Inc., 121 F.3d 642, 647 (11th Cir. 1997)). It is by now axiomatic that Title

VII is not a “general civility code,” and conduct amounting to “simple teasing . . .

offhand comments, and isolated incidents (unless extremely serious)” are

insufficient to constitute a hostile work environment. Faragher v. City of Boca

Raton, 524 U.S. 775, 788 (1998).

      Hewitt complains that she was unfairly singled out, scolded and yelled at, and

belittled for violating Eversman’s instructions at the training incident in 2011, for

missing telephone calls on two instances in 2013, and for various job performance
CASE NO. 1:18cv14-CR
         Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 33 of 36



                                                                                    Page 33 of 36

issues from 2013 through 2015. Hewitt states that the alleged harassment has been

subjectively severe and pervasive, causing her stress and making it difficult for her

to do her job. This may be true; objectively, however, the incidents and allegations

of abusive “verbal beat downs,” 29 while understandably unpleasant, do not

demonstrate a workplace “permeated with discriminatory intimidation, ridicule, and

insult” based on her sex. Rojas, 285 F.3d at 1344.

       There are no allegations of Eversman using derogatory names or sex-based

insults directed towards Hewitt. The running joke about her being “just a girl” is not

attributed to anyone in particular, and there is no indication as to how frequently the

remark was made. While she may have been the only one required to sit at the front

desk during the criminal clerk’s absence, this was a temporary assignment. The term

“deputary,” while demeaning for a Deputy United States Marshal, is not a sex-based

derogatory term and does not suggest that she was subject to ridicule based on her

sex. Although Hewitt complains of “scathing emails” from Eversman, no derogatory

language is used in them and they were directed at work performance issues.



       29
          In her response to the motion, Hewitt argues that Eversman’s harassment was not
confined to isolated incidents but also consisted of “constant and repeated slurs [and] derogatory
comments.” ECF No. 16, at 18. This argument is conclusory and without record support. There
is no evidence of Eversman directing slurs and derogatory comments at Hewitt, much less
“repeated slurs and derogatory comments” that were sexual in nature.

CASE NO. 1:18cv14-CR
        Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 34 of 36



                                                                                 Page 34 of 36

       Hewitt was told by supervisor Guida that Eversman had a problem with

women, and he gave examples of other women who worked there before Hewitt.

But the fact that Eversman may have made derogatory or abusive comments to other

women is immaterial without evidence that Hewitt was aware of them at the time.

See Adams v. Austal, USA, LLC, 754 F.3d 1240, 1250 (11th Cir. 2014) (“The totality

of a plaintiff’s workplace circumstances does not include other employees’

experiences of which the plaintiff is unaware.”). This is the case with Dugan, who

did not work in the Mobile office at the same time as Hewitt; Hewitt heard about

Dugan’s problems with Eversman only after the fact, so her complaints have little

bearing on whether Hewitt’s working environment was abusive. 30 See id. Although

Perkins and King did work for the Marshals Service in Mobile while Hewitt was

there, the only overtly sexual reference asserted is Eversman’s comment to Perkins

about getting her “pee pee slapped,” and it is unclear whether Hewitt knew of this

when it occurred. No other sex-based comments are referenced. Perkins’s statement

admits that Eversman said he thought Hewitt did not put the time and effort into

working warrants as others did, and she felt his treatment of Hewitt was “personally


       30
          Dugan stated that Hewitt approached her in 2015 to ask about how she had been treated
when she had worked in the office from 2007 through 2011. Hewitt contends they were friends,
but there is no assertion that Hewitt worked as a Deputy United States Marshal in the Mobile
Marshals Service office at the same time as Dugan.

CASE NO. 1:18cv14-CR
        Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 35 of 36



                                                                           Page 35 of 36

driven.” ECF No. 16-1, at 140-141. Personal conflicts alone, however, no do not

rise to a hostile environment based on sex; the plaintiff must have been “targeted”

because of her gender. See generally, Succar v. Dade Cty. Sch. Bd., 229 F.3d 1343,

1345 (11th Cir. 2000) (personal animosity or feuds are not the equivalent of sex

discrimination); Chapman, 229 F.3d at 1030 (noting courts do not sit as “a super-

personnel department”).

      While the record shows that Hewitt was singled out and may have been

wrongly criticized in regards to her job performance, the alleged comments do not

rise to the level of severe and pervasive ridicule and insult based on her sex. Title

VII does not protect workers against all workplace bullies prone to angry outbursts;

it protects against workplace discrimination and harassment based on a protected

status that is severe and pervasive. Again, “federal employment laws are not a

‘general civility code,’ and only harassment severe or pervasive enough to alter the

terms of employment will create an actionable hostile work environment.” See

Faragher, 524 U.S. at 789 (citing Oncale, 523 U.S. at 80). The undisputed facts,

viewed in the light most favorable to Hewitt, do not rise to this level.

      Accordingly, Defendant’s Motion to Dismiss, ECF No. 14, converted to a

motion for summary judgment, is GRANTED in favor of Defendant Acting



CASE NO. 1:18cv14-CR
        Case 1:18-cv-00014-CR Document 18 Filed 11/26/18 Page 36 of 36



                                                                                   Page 36 of 36

Attorney General Matthew Whitaker.31 Defendants Charles Andrews and Ed

Eversman are DISMISSED. The Clerk is directed to enter judgment accordingly

and close the file.

       DONE AND ORDERED this 25th day of November 2018.



                                      M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




       31
          Consistent with Footnote 1, the Clerk is directed to update the docket to reflect that
pursuant to Fed. R. Civ. P. 25(d), Acting Attorney General, Matthew Whitaker has been substituted
as Defendant in place of Jefferson B. Sessions III, the former United States Attorney General.

CASE NO. 1:18cv14-CR
